Motion for permission to file a late notice of appeal and for poor person relief denied with leave to renew on or before August 2, 1993, upon submission of an affidavit containing facts sufficient to demonstrate timely service of the notice of appeal. Memorandum: The motion papers are insufficient to determine whether the appeal was timely. This Court has discretion to permit late filing if the notice of appeal was timely served (see, Matter of Shannon H., 187 AD2d 1046). The time to appeal does not begin to run until service of the order appealed from with notice of entry (see, Family Ct Act § 1113). Appellant may renew her application, if necessary, upon a factual showing that the notice was timely served. Present— Pine, J. P., Balio, Lawton, Boomer and Davis, JJ. (Filed June 30, 1993.)